Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed May 26, 2022.  Claims 1-24 are pending and examined.  This action is Final.
Examiner’s Note: regarding 101 the analysis results in a repair recommendation which while it might be useful for a commercial interaction is not itself a commercial interaction.  The mental process itself would be too complex to be done in someone’s head explicitly this way. 
Response to Arguments
Applicant’s arguments were rendered moot since the Nelson (U.S. Patent 10,922,726 B1) reference appeared to be a better fit.  Since the reference was listed on the April 1, 2022 IDS with fee it can be used to reject the claims while still going final.
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed April 1, 2022 and May 26, 2022, are attached to the instant Office action. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4, 6, 7, 9-12, 14, 15, 17-20, 22, and 23 are rejected under 35 U.S.C. 102(a2) as being anticipated by Nelson et al. (U.S. Patent 10,922,726 B1).
As per claim 1 Nelson teaches:   
A system, comprising: 
a hardware processor; (see at least Nelson column 2 lines 59-60) and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (see at least Nelson column 38 lines 27-39) to perform a method comprising: 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies 
at least one component of the damaged vehicle, (see at least Nelson column 9 lines 4-24 The set of parts compose at least one component of the damaged vehicle.)
a recommended vehicle repair operation for each identified component, (see a least Nelson column 11 lines 32-67) and 
a score and/or confidence percentage for each recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 4)
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is both selecting and unselecting repair options choosing between getting a new part or repairing an old one is selecting one and unselecting the other.)
generating a composite vehicle repair recommendation set, wherein the composite vehicle repair recommendation set identifies the selected recommended vehicle repair operation, and wherein the composite vehicle repair recommendation set does not identify the unselected recommended vehicle repair operation; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more claims management systems. (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management system.) 
As per claim 2 Nelson teaches:  
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets identifies one or more images of the damaged vehicle; (see at least Nelson column 9 lines 4-24) and 
the method further comprises: 
selecting the images identified by the selected recommended vehicle repair operation, and identifying the selected images in the generated composite vehicle repair recommendation set.  (see at least Nelson column 9 lines 4-24) 
As per claim 3 Nelson teaches:  
The system of claim 1, the method further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set.  (see at least Nelson column 10 lines 61-column 11 line 1) 
As per claim 4 Nelson teaches:  
The system of claim 1, the method further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair operation. (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 6 Nelson teaches:  
The system of claim 1, wherein: 
each of the vehicle repair recommendation sets is generated by a respective artificial intelligence function.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 7 Nelson teaches:  
The system of claim 6, wherein: 
each of the artificial intelligence functions is trained; (see at least Nelson column 15 lines 57-65) and the method further comprises: 
requesting one or more of the artificial intelligence functions be re-trained when a predetermined event occurs.  (see at least Nelson column 15 lines 57-65 periodically or enough new data.) 
As per claim 9 Nelson teaches:  
A non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine- readable storage medium (see at least Nelson column 38 lines 27-39) comprising instructions to cause the hardware processor to perform a method comprising: 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies 
at least one component of the damaged vehicle, (see at least Nelson column 9 lines 4-24 The set of parts compose at least one component of the damaged vehicle.)
(ii) a recommended vehicle repair operation for each identified component, (see a least Nelson column 11 lines 32-67)  and 
a score and/or confidence percentage for each recommended vehicle repair operation; (see at least Nelson column 10 lines 61-column 11 line 4)
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see at least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is both selecting and unselecting repair options choosing between getting a new part or repairing an old one is selecting one and unselecting the other.)
generating a composite vehicle repair recommendation set, wherein the composite vehicle repair recommendation set identifies the selected recommended vehicle repair operation, and wherein the composite vehicle repair recommendation set does not identify the unselected recommended vehicle repair operation; (see at least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more claims management systems.  (see a least Nelson column 16 lines 33-47.  Includes insurance applications which would include a claims management system.) 
As per claim 10 Nelson teaches:  
The non-transitory machine-readable storage medium of claim 9, wherein: 
each of the vehicle repair recommendation sets identifies one or more images of the damaged vehicle; (see at least Nelson column 9 lines 4-24) and 
the method further comprises: 
selecting the images identified by the selected recommended vehicle repair operation, and identifying the selected images in the generated composite vehicle repair recommendation set.  (see at least Nelson column 9 lines 4-24) 
As per claim 11 Nelson teaches:  
The non-transitory machine-readable storage medium of claim 9, the method further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set.  (see at least Nelson column 10 lines 61-column 11 line 1) 
As per claim 12 Nelson teaches:  
The non-transitory machine-readable storage medium of claim 9, the method further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair operation.  (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 14 Nelson teaches:  
The non-transitory machine-readable storage medium of claim 9, wherein: each of the vehicle repair recommendation sets is generated by a respective artificial intelligence function.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 15 Nelson teaches:  
The non-transitory machine-readable storage medium of claim 14, wherein: 
each of the artificial intelligence functions is trained; (see at least Nelson column 15 lines 57-65) and the method further comprises: 
requesting one or more of the artificial intelligence functions be re-trained when a predetermined event occurs.  (see at least Nelson column 15 lines 57-65 periodically or enough new data.) 
As per claim 17 Nelson teaches:  
A method comprising: 
receiving a plurality of vehicle repair recommendation sets for a damaged vehicle, wherein each of the vehicle repair recommendation sets identifies 
at least one component of the damaged vehicle, (see at least Nelson column 9 lines 4-24 The set of parts compose at least one component of the damaged vehicle.)
(ii) a recommended vehicle repair operation for each identified component, (see a least Nelson column 11 lines 32-67) and 
(iii) a score and/or confidence percentage for each recommended vehicle repair operation; (see a least Nelson column 10 lines 61-column 11 line 4)
when a plurality of the vehicle repair recommendation sets identify recommended vehicle repair operations for one of the components of the damaged vehicle, selecting the recommended vehicle repair operation for the one of the components having the highest score, and unselecting the other recommended vehicle repair operations for the one of the components; (see a least Nelson column 13 lines 62-column 15 line 24  Considers what parts are available and the costs to repair existing parts to find the best option that is available.  That is both selecting and unselecting repair options choosing between getting a new part or repairing an old one is selecting one and unselecting the other.)
generating a composite vehicle repair recommendation set, wherein the composite vehicle repair recommendation set identifies the selected recommended vehicle repair operation, and wherein the composite vehicle repair recommendation set does not identify the unselected recommended vehicle repair operation; (see a least Nelson column 16 lines 4-32) and 
providing the composite vehicle repair recommendation set to one or more claims management systems.  (see a least Nelson column 11 lines 32-47.  Includes insurance applications which would include claims management systems.) 
As per claim 18 Nelson teaches:  
The method of claim 17, wherein: 
each of the vehicle repair recommendation sets identifies one or more images of the damaged vehicle; (see a least Nelson column 9 lines 4-24) and 
the method further comprises: 
selecting the images identified by the selected recommended vehicle repair operation, and identifying the selected images in the generated composite vehicle repair recommendation set.  (see a least Nelson column 9 lines 4-24) 
As per claim 19 Nelson teaches:  
The method of claim 17, further comprising: 
identifying the score of the selected recommended vehicle repair operation in the generated composite vehicle repair recommendation set.  (see a least Nelson column 10 lines 61-column 11 line 1) 
As per claim 20 Nelson teaches:  
The method of claim 17, further comprising: 
generating a composite score based on the score of the selected recommended vehicle repair operation and the score of each unselected recommended vehicle repair operation.  . (see at least Nelson column 10 lines 61-column 11 line 4) 
As per claim 22 Nelson teaches:  
The method of claim 17, wherein: each of the vehicle repair recommendation sets is generated by a respective artificial intelligence function.  (see at least Nelson column 6 lines 16-column 7 lines 10.  The continuous updating of the system is an artificial intelligence function.) 
As per claim 23 Nelson teaches:  
The method of claim 22, wherein: 
each of the artificial intelligence functions is trained; (see a least Nelson column 15 lines 57-65) and the method further comprises: 
requesting one or more of the artificial intelligence functions be re-trained when a predetermined event occurs.  (see a least Nelson column 15 lines 57-65 periodically or enough new data)
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5, 8, 13, 16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent 10,922,726 B1) in view of Leise (U.S. 10,657,707 B1).  
As per claim 5, 13, and 21 while Nelson is not explicit about how the composite score is generated Leise teaches averaging the scores (see at least Leise abstract, Column 11 Lines 30-32) to find a composite score therefore it would have been obvious to a person of ordinary skill in the art making a composite score to do so since it was solving a known problem in a known way with an expectation of success.
As per claim 8, 16, and 24 while Nelson is not explicit about how the highest score is determined Leise teaches majority vote which is highest voting (see at least Leise abstract, Column 11 Lines 28-32) to find an aggregation score therefore it would have been obvious to a person of ordinary skill in the art of statistical aggregation to do so since it was solving a known problem in a known way with an expectation of success.
Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on April 1, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12. 	Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696